UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 /A (Amendment No. 1) Commission File Number 333-184457 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Creative App Solutions, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 46-0684479 (I.R.S. Employer Identification Number) 3965 Paula St. La Mesa, CA 91941 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Ryan Faught, President Creative App Solutions, Inc. 3965 Paula St. La Mesa, CA 91941 (619) 699-9669 (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public:As soon as practicable after the registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box:x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.001 par value $ $ $ Common Stock, $0.001 par value $ $ $ TOTAL $ $ $ 10,000 shares of common stock are being offered for sale by Stoecklein Law Group, LLP as a selling shareholder. Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(a) under the Securities Act of 1933, as amended. A Registration Statement relating to these securities has been filed with the Securities Exchange Commission.The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act (“JOBS Act”), and will therefore be subject to reduced public company reporting requirements. Investing in our securities involves a high degree of risk. See Risk Factors, beginning on page 4. Prospectus (Subject to Completion) Dated , 20 PROSPECTUSCreative App Solutions, Inc. 500,000 Shares of Common Stock Offered by Creative App Solutions, Inc. And 10,000 Shares of Common Stock offered by the Selling Shareholders Per Share Total Public Offering Price… $ $ Underwriting discounts and Commissions… $ $ Proceeds to Creative App Solutions, Inc… $ $ We are offering to the public 500,000 shares of common stock (the “new shares”), at $0.10 per share for a total of $50,000 , in a “direct public offering” through our sole officer and director, Mr. Ryan Faught. Assuming we complete the sale of the 500,000, raising the full $50,000;after payment of offering expenses of $18,000 as disclosed in “Summary of the Offering” on page 3 of this prospectus, our net proceeds will be $32,000. This offering terminates in 12 months after commencement of this offering, on , 20. If we do not sell all of the 500,000 shares being offered prior to the termination date, we intend to promptly return all money paid for shares to the purchasers, without interest and without deduction, although all the money may not be returned because it may be subject to creditors’ claims. At this time we do not have any outstanding creditor claims.We are also registering for our selling stockholders, Stoecklein Law Group, LLP , a total of 10,000 shares of common stock.We will not receive any of the proceeds from the sale of our common stock by the selling stockholders.The concurrent offering of 10,000 shares of our common stock by the selling stockholders is separate from our offering of 500,000 new shares. This is our initial public offering, and no public market currently exists for our Shares. The securities being registered in this offering may not be liquid since they are not listed on any exchange or quoted through an OTC market , and a market for these securities may not develop. The offering price may not reflect the market price of our Shares after the offering. Because there is currently no active trading market, selling stockholders will sell at the stated fixed price of $0.05 until securities are quoted through an OTC market . There is a $500 minimum purchase requirement for prospective stockholders.All funds will be placed into a separate corporate account, not in an escrow or trust account, and as such, it may be subject to creditor’s claims. At this time we do not have any outstanding creditor claims. An investment in our common stock involves a high degree of risk. You should purchase our common stock only if you can afford a complete loss of your purchase. We urge you to read carefully the “Risk Factors” section beginning on page 4 where we describe specific risks associated with an investment in Creative App Solutions, Inc., and these securities before you make your investment decision. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act (“JOBS Act”), and will therefore be subject to reduced public company reporting requirements. Investing in our securities involves a high degree of risk. See Risk Factors, beginning on page 4. Our auditors have substantial doubt about our ability to continue as a going concern. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS IS , 2012. TABLE OF CONTENTS PAGE Prospectus Summary 1 The Offering 3 Summary Financial Information 4 Risk Factors 4 Special Note Regarding Forward-Looking Information 12 Capitalization 14 Use of Proceeds 14 Determination of Offering Price 15 Dilution 16 Selling Stockholders 17 Plan of Distribution and Terms of the Offering 18 Legal Proceedings 23 Director, Executive Officers, Promoters and Control Persons 23 Security Ownership of Certain Beneficial Owners and Management 24 Description of Securities 24 Interest of Named Experts and Counsel 26 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 26 Description of Business 27 Reports to Stockholders 30 Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Facilities 34 Certain Relationships and Related Party Transactions 35 Market for Common Equity and Related Stockholders Matters 35 Dividends 35 Executive Compensation 36 Shares Eligible for Future Sale 36 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 37 Index to Financial Statements 38 Report of Independent Certified Public Accountant F-1 Balance Sheet F-2 Statement of Operations F-3 Statement of Stockholders’ Equity F-4 Statement of Cash Flows F-5 Notes to Financial Statements F-6 – F-10 PROSPECTUS SUMMARY This summary contains basic information about us and the offering. Because it is a summary, it does not contain all the information that you should consider before investing. You should read the entire prospectus carefully, including the risk factors and our financial statements and the related notes to those statements included in this prospectus. Except as otherwise required by the context, references in this prospectus to "we," "our," "us" and “Creative App Solutions” refer to Creative App Solutions, Inc. Creative App Solutions is a development stage company incorporated in the State of Nevada on July 10, 2012. We were formed to engage in the business of designing and distributing software applications “APPS” for mobile devices such as those based on Apple® and Android® platforms. In July 2012 we commenced our planned principal operations by forming the corporation and began the writing of our initial app. Since our inception on July 10, 2012 through August 31, 2012, we have not generated any revenues and have incurred a net loss of $11,196. Throughout July and August of 2012 our only business activity was the formation of our corporate entity and the development of our business model. In September and October we started programming for our initial app, NewtCenter. We anticipate the commencement of generating revenues in the next twelve months, of which we can provide no assurance. The capital raised in this offering has been budgeted to cover the costs associated with the offering, such as accounting services, as well as various filing fees and transfer agent fees. Additionally, capital raised in this offering will fund website and marketing development and working capital. We believe that our lack of significant expenses and our ability to commence with design and subsequent sales of beta tested apps, may generate revenues sufficient to support the limited costs associated with our initial ongoing operations for the next twelve months. However, there can be no assurance that the actual expenses incurred will not materially exceed our estimates or that cash flows from initial app sales will be adequate to maintain our business. As a result, our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors’ report to the financial statements included in the registration statement. Creative App Solutions is building a business based on the design and sale of mobile app solutions for both the Apple™ and Android™ platforms. At this time we are in the process of implementing our marketing plan which includes graphic design work, lead development, and website and app design. We have also started programming for our initial app, NewtCenter; however we do not presently have a market-ready product, and we currently do not have any customers and thus have generated no revenues. We intend to file a trademark for our corporate logo by the end of 2012. We have no intentions to be acquired or to merge with an operating company. Additionally, our shareholders have no intention of entering into a change of control or similar transaction. 1 No member of our management or any of our affiliates have been previously involved in the management or ownership of a development stage company that has not implemented its business plan, engaged in a change of control or similar transaction or has generated no orminimal resources to date.We commenced operations in July of 2012, since then we have been developing our marketing plan, establishing market contacts, researching outlets for sale and distribution as well as writing and designing the programming for our initial app, NewtCenter. Our business model, which is still evolving as new ideas are brought forth, is built on revenue streams from the sales of unique and innovative mobile apps. Mobile App Creation and Sales Creative App Solutions initially plans to design custom and unique apps for mobile devices.We intend to develop and write custom software apps for devices such as the iPod®, iPad®, iPhone® and Android™ based devices. As of the date of this prospectus we have one officer who also serves as our sole director, our sole employee, and who we anticipate will devote a significant portion of his time to the company going forward. Additionally, even with the sale of securities offered hereby, we will not have the financial resources needed to hire additional employees or meaningfully expand our business. Even though we intend to generate revenues upon the commencement of our marketing plan, it is possible we will sustain operating losses for at least the next 12 months. Even if we sell all the securities offered, a substantial portion of the proceeds of the offering will be spent for costs associated with the offering, fees associated with SEC reporting requirements and app writing and development. Investors should realize that following this offering we will be required to raise additional capital to cover the costs associated with our plan of operation. Creative App Solutions’ address and phone number are: Creative App Solutions, Inc. 3965 Paula St. La Mesa, CA 91941 (619) 699-9669 2 Summary of the Offering New Securities Offered…(1) 500,000 shares of common stock, $0.001 par value per share. Price Per Share…(2) Minimum Purchase… $500/5,000 shares of common stock Common Stock Outstanding before Offering… 4,010,000 shares of common stock Common Stock Outstanding after Offering… 4,510,000 shares of common stock Estimated Total Proceeds… Offering Expenses…(3) Net Proceeds after Offering Expenses… Use of Proceeds… Other than the expenses of the offering, the proceeds of the offering will be used for; accounting, graphic design, marketing, software development, legal, equipment and general working capital. Subscriptions… Subscriptions are to be made payable to “Creative App Solutions” Management may not, and will not purchase any shares in this offering. Currently there is no trading market for our stock.We intend to apply for quotation on the OTC-QB and will require assistance of a market-maker to apply for quotation and there is no guarantee that a market-maker will agree to assist us. Selling stockholders will sell at $0.05 per share until securities are quoted on the OTC-QB. Thereafter they may be sold at the prevailing market price or privately negotiated prices. Total reflects an estimate of costs including: accounting and audit $6,000, legal $10,000, copy and printing $600, $400 for EDGAR services and $1,000 for transfer agent setup and initial certificate issuances. Selling Stockholders Shares offered by the selling stockholders 10,000 shares of common stock, $0.001 par value per share. Offering price Selling stockholders will sell at $0.05 per share until securities are quoted on the OTC-QB. Thereafter they may be sold at the prevailing market price or privately negotiated prices. Total proceeds raised by us from the disposition of the common stock by the selling stockholders or their transferees We will not receive proceeds from the disposition of already outstanding shares of our common stock by selling stockholders or their transferees. 3 SUMMARY FINANCIAL INFORMATION The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. Income Statement Data: (Inception) July 10, 2012 to August 31,2012 (audited) Revenue $ - Expenses: General and administrative expenses Professional fees Total expenses Net loss $ ) Net loss per share – basic $ ) Balance Sheet Data: As at August 31, 2012 (audited) Total Assets… $ Total Liabilities… $ Total Stockholders’ Equity… $ ) RISK FACTORS Investors in Creative App Solutions should be particularly aware of the inherent risks associated with our business. As of the date of this filing our management is aware of the following material risks. We are a development stage company organized in July 2012 and have recently commenced operations, making an evaluation of us extremely difficult. At this stage, even with our good faith efforts, there is nothing on which to base an assumption that we will become profitable or generate any significant amount of revenues. We were incorporated in July 2012 as a Nevada corporation. As a result of our start-up operations we have; (i) generated no revenues, (ii) accumulated deficit of $11,196 for the period ended August 31, 2012, and (iii) we have incurred losses of $11,196 for the period ended August 31, 2012. We have been focused on organizational, start-up activities and business plan development since we incorporated. Although we have commenced the development of our website and marketing strategy, there is nothing at this time on which to base an assumption that our business operations will prove to be successful or that we will ever be able to operate profitably. Our future operating results will depend on many factors, including our ability to raise adequate working capital, demand for our product, the level of our competition and our ability to attract and maintain key management and employees. We do not presently have a market-ready product and we currently do not have any customers. As such, we have generated no revenues. 4 Until our common stock is registered under the Exchange Act, we will not be a fully reporting company. We are not yet a registered company and will not be so until this S-1 is effective. Until then we will only be subject to the reporting requirements imposed by Section 15(d) of the Exchange Act which state that we will be required to file supplementary and periodic information, documents, and reports.However, after effectiveness of this S-1 we intend to file Form 8-A registering a class of securities under Section 12, subjecting us to the full reporting requirements. Until then, and as long as our common stock is not registered under the Exchange Act, we will not be subject to Section 14 of the Exchange Act, which, among other things, prohibits companies that have securities registered under the Exchange Act from soliciting proxies or consents from shareholders without furnishing to shareholders and filing with the SEC a proxy statement and form of proxy complying with the proxy rules. In addition, so long as our common stock is not registered under the Exchange Act, our directors and executive officers and beneficial holders of 10% or more of our outstanding common stock will not be subject to Section 16 of the Exchange Act. Section 16(a) of the Exchange Act requires executive officers and directors, and persons who beneficially own more than 10% of a registered class of equity securities to file with the SEC initial statements of beneficial ownership, reports of changes in ownership and annual reports concerning their ownership of common shares and other equity securities, on Forms 3, 4 and 5 respectively. Such information about our directors, executive officers, and beneficial holders will only be available through this (and any subsequent) registration statement, and periodic reports we file thereafter. Furthermore, so long as our common stock is not registered under the Exchange Act, our obligation to file reports under Section 15(d) of the Exchange Act will be automatically suspended if, on the first day of any fiscal year (other than a fiscal year in which a registration statement under the Securities Act has gone effective), we have fewer than 300 shareholders of record. This suspension is automatic and does not require any filing with the SEC. In such an event, we may cease providing periodic reports and current or periodic information, including operational and financial information, may not be available with respect to our results of operations. We are an “emerging growth company” under the JOBS Act of 2012, and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our common stock less attractive to investors. We are an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act of 2012 (“JOBS Act”), and we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies” including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. 5 In addition, Section 107 of the JOBS Act also provides that an “emerging growth company” can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an “emerging growth company” can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We are choosing to take advantage of the extended transition period for complying with new or revised accounting standards. As a result, our financial statements may not be comparable to those of companies that comply with public company effective dates. We will remain an “emerging growth company” for up to five years, although we will lose that status sooner if our revenues exceed $1 billion, if we issue more than $1 billion in non-convertible debt in a three year period, or if the market value of our common stock that is held by non-affiliates exceeds $700 million.” Even if we no longer qualify as an “emerging growth company”, we may still be subject to reduced reporting requirements so long as we are considered a “Smaller Reporting Company.” Many of the exemptions available for emerging growth companies are also available to smaller reporting companies like us that have less than $75 million of worldwide common equity held by non-affiliates.So, although we may no longer qualify as an emerging growth company, we may still be subject to reduced reporting requirements. Our auditor’s report reflects the fact that the ability of the Company to continue as a going concern is dependent upon its ability to raise additional capital from the sale of common stock and, ultimately the achievement of significant operating revenues. If we are unable to continue as a going concern, you will lose your investment. Additionally, our auditor’s report reflects that the ability of Creative App Solutions to continue as a going concern is dependent upon its ability to raise additional capital from the sale of common stock and, ultimately, the achievement of significant operating revenues. If we are unable to continue as a going concern, you will lose your investment. You should not invest in this offering unless you can afford to lose your entire investment. As a result of placing your invested funds into a separate corporate account as opposed to an escrow account, the funds are subject to attachment by creditors of the company, thereby subjecting you to a potential loss of the funds. Because the funds are being placed in a separate corporate account during the entire offering period, rather than an escrow account, management will have immediate and direct access to the funds during the entire offering period. Thus creditors of the company could try to attach, and ultimately be successful in obtaining or attaching the funds before the offering closes. Investors would lose all or part of their investments, regardless of whether or not the offering closes. 6 We will be competing with better established companies. We will not be the first company to attempt to design and sell apps for mobile devices. There are other companies whose contacts and expertise may be more advanced than ours, and whose methods of marketing and resale may be more cost-effective. Further, we will be facing competition from better established companies, which may have better local, regional and national connections, and whose efforts produce larger sales and revenues. We intend to partner with mobile operators to market and distribute our services and thus to generate our revenues. The loss of, a change in or the failure to create any significant mobile operator relationships would cause us to lose access to their subscribers and thus materially reduce our revenues. We intend to sell our application offerings primarily through direct sales to mobile operators. Our future success is highly dependent upon creating and maintaining successful relationships with mobile operators and establishing strong mobile operator relationships. Our failure to create and maintain relationships, or a significant reduction in revenues from, one or more of these mobile operators would materially reduce our revenues and thus harm our business, operating results and financial condition. Because a substantial portion of our revenues would be derived from third party mobile operators, if any of our significant mobile operators are unable to fulfill its payment obligations, our financial condition and results of operations would suffer. If any of our future customers are unable to fulfill their payment obligations to us under their contracted agreements, our revenues and cash flows could decline significantly and our financial condition could be harmed. In addition, recent disruptions in national and international credit markets have led to a scarcity of credit, tighter lending standards and higher interest rates on consumer and business loans. Continued disruptions in credit markets may materially limit consumer credit availability and restrict credit availability ofmobile operators, which may also impact their ability to fulfill their payment obligations. If one or more of our apps were found to contain hidden or objectionable content, our reputation and operating results could suffer. We do not currently have a market-ready app and currently have no customers, but hidden content may be included in our future apps by an employee who was not authorized to do so or by an outside developer or supplier without our knowledge. This hidden content may contain profanity and sexually explicit or otherwise objectionable material. Our design, programming process and the constraints on the file size of our services would reduce the possibility of hidden, objectionable content appearing in the apps we publish. Nonetheless, these processes and constraints may not prevent this content from being included in our future apps. If our apps are found to contain hidden or objectionable content, our customers could refuse to sell it and consumers could refuse to buy it or demand a refund of their money. This could have a materially negative impact on our business, operating results and financial condition. In addition, our reputation could be harmed, which could impact sales of other apps we may intend to sell. If any of these consequences were to occur, our business, operating results and financial condition could be significantly harmed. 7 Mobile subscriber tastes are continually changing and are often unpredictable; if we fail to develop apps that achieve market acceptance, our sales could suffer. Our business will depend on apps that mobile operators will offer and mobile subscribers will buy. We must invest significant resources in research and development, as well as programming, design and marketing. Our success depends, in part, on unpredictable and volatile factors beyond our control including end-user preferences, competing companies and the availability of other apps. If our Company is not responsive to the requirements of our future mobile operator customers, the demands and preferences of mobile subscribers, or they are not brought to market in a timely and effective manner, our business, operating results and financial condition could be harmed. Even if our services are successfully introduced and initially adopted, a subsequent shift in our mobile operator customers could cause a decline in popularity that could materially reduce our revenues and harm our business, operating results and financial condition. We may not be able to adequately protect our intellectual property, which may facilitate the development of competing services by others. We rely on a combination of trade secret and copyright laws, restrictions on disclosure, to protect our intellectual property rights. Despite our efforts to protect our proprietary rights, third parties may copy or otherwise obtain and use our apps or technology. The laws of some foreign countries do not protect our proprietary rights to as great an extent as the laws of the United States. If we fail to adequately protect our intellectual property rights, it will be easier for our competitors to sell competing apps. Our services may infringe on the intellectual property rights of third parties, which may result in lawsuits and prohibit us from selling our services or subject us to litigation costs and monetary damages. There is a risk that third parties have filed or will file applications for, or have received or will receive, patents or obtain additional intellectual property rights relating to materials or processes that we use or propose to use. As a result, from time to time, third parties may assert patent or other intellectual property rights to technologies that are used in our services or are otherwise important to us. In addition, third parties may assert claims or initiate litigation against us or our manufacturers, suppliers, customers or partners with respect to existing or future services or other proprietary rights. We generally undertake to indemnify our customers and partners against intellectual property infringement claims asserted against them with respect to the services we sell to, or distribute through, them. Any claims against us or customers or partners that we indemnify against intellectual property claims, with or without merit, may be time-consuming, result in costly litigation or monetary damages and diversion of technical and management personnel, or require us to develop non-infringing technology. If a claim is successful, we may be required to obtain a license from the parties claiming the infringement. If we are unable to obtain a license, we may be unable to market our affected services. Limitations on our ability to market our services and delays and costs associated with monetary damages and redesigns in compliance with an adverse judgment or settlement would harm our business. 8 Economic conditions and any associated impact on consumer spending could have a material adverse effect on our business, results of operations and financial condition. We are subject to macroeconomic fluctuations in the United States and worldwide economy, including those that impact discretionary consumer spending. Continued economic uncertainty and reductions in discretionary consumer spending may result in reductions in sales of our mobile personalization services, which would adversely affect our business, results of operations and our financial condition. If these issues persist, or if the economy continues this prolonged period of decelerating growth or recession, our results of operations may be harmed. Our present limited operations have not yet proven profitable. To date we have not shown a profit in our operations. We do not presently have a market-ready product, and we currently do not have any customers. We cannot assure that we will achieve or attain profitability in 2012 or at any other time. If we cannot achieve operating profitability, we may not be able to meet our working capital requirements, which will have a material adverse effect on our business operating results and financial condition We are significantly dependent on our sole officer and director, who lacks experience running a public company. The loss or unavailability to Creative App Solutions of Mr. Faught’s services would have an adverse effect on our business, operations and prospects in that we may not be able to obtain new management under the same financial arrangements, which could result in a loss of your investment. Our business plan is significantly dependent upon the abilities and continued participation of Ryan Faught, our president. It would be difficult to replace Mr. Faught at such an early stage of development. The loss by or unavailability to Creative App Solutions of Mr. Faught’s services would have an adverse effect on our business, operations and prospects, in that our inability to replace Mr. Faught could result in the loss of one’s investment. Mr. Faught will generate sales through personal contacts; some of whom we may lose as a result of losing Mr. Faught. If this occurs it may significantly affect our revenues. There can be no assurance that we would be able to locate or employ personnel to replace Mr. Faught, should his services be discontinued. In the event that we are unable to locate or employ personnel to replace Mr. Faught, we would be required to cease pursuing our business opportunity, which would result in a loss of your investment. Mr. Faught has no experience in running a public company. The lack of experience in operating a public company could impact our return on investment, if any. As a result of our reliance on Mr. Faught, and his lack of experience in operating a public company, our investors are at risk in losing their entire investment. Mr. Faught intends to hire personnel in the future, when sufficiently capitalized, who would have the experience required to manage our company, such management is not anticipated until the occurrence of future financing. Since this offering will not sufficiently capitalize our company, future offerings will be necessary to satisfy capital needs. Until such a future offering occurs, and until such management is in place, we are reliant upon Mr. Faught to make the appropriate management decisions. 9 Mr. Faught is involved with other businesses and there can be no assurance that he will continue to provide services to us. Mr. Faught’s limited time devotion to Creative App Solutions could have the effect on our operations of preventing us from being a successful business operation, which ultimately could cause a loss of your investment. As compared to many other public companies, we do not have the depth of managerial or technical personnel. Mr. Faught is currently and may continue to be involved with other businesses. Mr. Faught recently formed an IT consultant business focused on servicing the IT needs of both corporate and residential clients.This business is Mr. Faught’s main source of income and therefore requires approximately 35 to 40 hours a week of his time.Mr. Faught is planning on allocating an additional 15 to 20 hours a week to the affairs of Creative App Solutions; however there can be no assurance that he will continue to provide services to us. Mr. Faught will devote only a portion of his time to our activities. Since Mr. Faught is involved with the management and advancement of a similar business, there can be no assurance that a conflict of interest may not arise at some point in the future; therefore preventing the Company from becoming successful and ultimately jeopardizing your investment with the Company. Mr. Faught recently formed an IT service company called TechiT.TechiT is Mr. Faught’s primary source of income.Even though the focus of TechiT’s services are based upon network and storage solutions for corporate and residential clients, his need to provide for his financial well being could create a conflict of interest between TechiT and Creative App Solutions, Inc. and could impact the time Mr. Faught is able to devote to the Company. At this time Mr. Faught intends to spend 15 to 20 hours per week towards the advancement and development of Creative’s business plan, however there can be no assurance that Mr. Faught will be able to devote that much time to the Company, which could negatively affect the operations and may result in the loss of your investment in the Company. Since one stockholder, upon completion of the offering will beneficially own the majority of our outstanding common shares, a single stockholder will retain the ability to control our management and the outcome of corporate actions requiring stockholder approval notwithstanding the overall opposition of our other stockholders. Mr. Faught will own approximately 88.7% of our outstanding common shares after completion of the offering. As a consequence of his stock ownership position, Mr. Faught will retain the ability to elect a majority of our board of directors, and thereby control our management. These individuals will also initially have the ability to control the outcome of corporate actions requiring stockholder approval, including mergers and other changes of corporate control, going private transactions, and other extraordinary transactions. The concentration of ownership by these individuals could discourage investments in our company, which might have a negative impact on the value of our securities. 10 As a result of Mr. Faught’s majority ownership of our outstanding common shares after this offering, Mr. Faught will control our issuance of securities after the offering. As a consequence of Mr. Faught’s controlling stock ownership position, acting alone he will be able to authorize the issuance of securities that may dilute and otherwise adversely affect the rights of purchasers of stock in the offering, including preferred stock. Additionally, he may authorize the issuance of these securities to anyone he wishes, including himself and his affiliates at prices significantly less than the offering price. Upon completion of this offering there will be an immediate and substantial dilution to purchasers of our securities. The public offering price of the Shares may be substantially higher than the net tangible book value of our Common Stock. Investors participating in this offering will incur immediate and substantial dilution in theper sharenet tangible book value of their investment from the initial public offering price of approximately $0.09 or 94.39% in the offering. See “Dilution” We will require additional financing in order to implement our business plan. In the event we are unable to acquire additional financing, we may not be able to implement our business plan resulting in a loss of revenues and ultimately the loss of your investment. Due to our start-up nature, we will have to incur the costs of website and marketing development, and all other associated fees. To fully implement our business plan we will require additional funding. This offering, if successful, will enable us to commence making investment purchases, and will not assist us in further developing our initial business operations. Additionally, since the net offering proceeds have been earmarked for website development, accounting, legal, and minimal working capital, we will not be capitalized sufficiently to hire or pay employees. Following this offering we will need to raise additional funds to expand our operations. We plan to raise additional funds through private placements, registered offerings, debt financing or other sources to maintain and expand our operations. Adequate funds for this purpose on terms favorable to us may not be available, and if available, on terms significantly more adverse to us than are manageable. Without new funding, we may be only partially successful or completely unsuccessful in implementing our business plan, and our stockholders will lose part or all of their investment. There is no current public market for our common stock; therefore you may be unable to sell your securities at any time, for any reason, and at any price, resulting in a loss of your investment. As of the date of this prospectus, there is no public market for our common stock. Although we plan, in the future, to contact an authorized OTC market maker for sponsorship of our securities on an Over-the-Counter market, there can be no assurance that our attempts to do so will be successful. Furthermore, if our securities are not quoted on an OTC market , or elsewhere, there can be no assurance that a market will develop for the common stock or that a market in the common stock will be maintained. As a result of the foregoing, investors may be unable to liquidate their investment for any reason. We have not originated contact with a market maker at this time, and do not plan on doing so until completion of this offering. 11 Because our common stock is deemed a low-priced “Penny” stock, an investment in our common stock should be considered high risk and subject to marketability restrictions. Since our common stock is a penny stock, as defined in Rule 3a51-1 under the Securities Exchange Act, it will be more difficult for investors to liquidate their investment even if and when a market develops for the common stock. Until the trading price of the common stock rises above $5.00 per share, if ever, trading in the common stock is subject to the penny stock rules of the Securities Exchange Act specified in rules 15g-1 through 15g-10. Those rules require broker-dealers, before effecting transactions in any penny stock, to: · Deliver to the customer, and obtain a written receipt for, a disclosure document; · Disclose certain price information about the stock; · Disclose the amount of compensation received by the broker-dealer or any associated person of the broker-dealer; · Send monthly statements to customers with market and price information about the penny stock; and · In some circumstances, approve the purchaser’s account under certain standards and deliver written statements to the customer with information specified in the rules. Consequently, the penny stock rules may restrict the ability or willingness of broker-dealers to sell the common stock and may affect the ability of holders to sell their common stock in the secondary market and the price at which such holders can sell any such securities. These additional procedures could also limit our ability to raise additional capital in the future. About this Prospectus You should only rely on the information contained in this prospectus. We have not authorized anyone to provide information different from that contained in this prospectus. We are offering to sell, and seeking offers to buy, shares of our common stock on a “direct public offering,” “all or nothing,” basis only in jurisdictions where offers and sales are permitted. Offers and sales of our securities are only permitted in those jurisdictions where statutes exist, “blue sky statutes” allowing for such offers and sales. Available Information We are not subject to the informational requirements of the Securities Exchange Act of 1934, as amended. Once our securities are registered under the Securities Act of 1933, we will file reports and other information with the Securities and Exchange Commission. Once our registration statement becomes effective we shall file supplementary and periodic information, documents and reports that are required under section 13(a) of the Exchange Act, as amended. All of our reports will be able to be reviewed through the SEC’s Electronic Data Gathering Analysis and Retrieval System (EDGAR) which is publicly available through the SEC’s website (http://www.sec.gov). 12 We intend to furnish to our stockholders annual reports containing financial statements audited by our independent certified public accountants and quarterly reports containing reviewed unaudited interim financial statements for the first three-quarters of each fiscal year. You may contact the Securities and Exchange Commission at 1-(800) SEC-0330 or you may read and copy any reports, statements or other information that Creative App Solutions, Inc., files with the Securities and Exchange Commission at the Securities and Exchange Commission’s public reference room at the following location: Public Reference Room 100 F. Street, N.E. Washington, D.C. 20549-0405 Telephone 1(800)-SEC-0330 We have filed with the Commission a registration statement on Form S-1 under the Securities Act of 1933, as amended with respect to the securities offered in this prospectus. This prospectus does not contain all the information set forth in the registration statement, certain parts of which are omitted in accordance with the rules and regulations of the SEC. For further information, with respect to us and the common stock offered in this prospectus, reference is made to such registration statement, exhibits and schedules. A copy of the registration statement, including the exhibits and schedules can be reviewed through EDGAR. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Some of the statements under “Prospectus Summary”, “Risk Factors”, “Plan of Operation”, “Our Business”, and elsewhere in this prospectus constitute forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimated”, “predicts”, “potential”, or “continue” or the negative of such terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties, and other factors that may cause our actual results, levels of activity, performance, or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by such forward-looking statements. These factors include, among other things, those listed under “Risk Factors” and elsewhere in this prospectus. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements. We undertake no obligation to update or revise any of the forward-looking statements after the date of this prospectus to conform forward-looking statements to actual results, except as required by the Federal securities laws or as required to meet our obligations set forth in the undertakings to this registration statement. 13 CAPITALIZATION The following table sets forth our capitalization at August 31, 2012, after giving effect to and as adjusted to give effect to the sale of the 500,000 common shares offered in this prospectus. As of August 31, 2012 (Audited) AS ADJUSTED For the Offering Proceeds Total Liabilities: $ $ Stockholders’ Deficit: Preferred Stock, $0.001 par value; 10,000,000 shares authorized; - - Common Stock, $0.001 par value; 100,000,000 shares authorized; 4,010,000 shares issued and outstanding 4,510,000 shares issued and outstanding as adjusted following 500,000 issued in this offering Additional paid-in capital Offering Expenses - ) Deficit accumulated during development stage ) ) Stockholders’ Equity $ ) $ Total Capitalization $ $ USE OF PROCEEDS The amounts and timing of expenditures described in the table for each purpose may vary significantly depending on numerous factors, including, without limitation, the progress of our marketing. We anticipate, based on currently proposed plans and assumptions relating to our operations, that our available cash of approximately $3,486 which we received in July of 2012, and the net proceeds of this offering $32,000 and cash flow from operations, if any, will be adequate to satisfy our capital needs for approximately 12 months following consummation of this offering. We have based our assumptions on the fact that we will not incur additional obligations for personnel, office, etc. until such time as we either raise additional equity or debt, or generate revenues to support such expenditures. The net proceeds from the sale of the shares of common stock offered hereby are estimated to be approximately $32,000. We intend to utilize the estimated net proceeds following the offering for thefollowing purposes: 14 Amount Total Proceeds $ Less: Offering Expenses Accounting and Audit $ Legal Copying Transfer Agent Fees EDGAR Fees Net Proceeds from Offering $ Use of Net Proceeds Accounting Fees (1) Legal(2) Working Capital (3) Total Use of Net Proceeds $ Accounting Fees. We have allocated up to $10,500 services in assisting us in our SEC reports and preparation of our financial statements for a twelve month period. Legal Fees.We have allocated up to $8,750 in services for assistance in our SEC reports for a twelve month period. Working Capital. Includes any application deemed appropriate for the company to maintain operations, including but not limited to the expenses relating to our marketing and website maintenance. DETERMINATION OF OFFERING PRICE In determining the initial public offering price of the shares we considered several factors including the following: · our start up status; · prevailing market conditions, including the history and prospects for the industry in which we compete; · our future prospects; and · our capital structure. Therefore, the public offering price of the shares does not necessarily bear any relationship to established valuation criteria and may not be indicative of prices that may prevail at any time or from time to time in the public market for the common stock. You cannot be sure that a public market for any of our securities will develop and continue or that the securities will ever trade at a price at or higher than the offering price in this offering. 15 DILUTION The difference between our initial public offering price per share of common stock and the pro forma net tangible book value per share of common stock after this offering constitutes the dilution to investors in this offering. Our net tangible book value per share is determined by dividing our net tangible book value (total tangible assets less total liabilities) by the number of outstanding shares of common stock. At August 31, 2012 our common stock had a net tangible book value of approximately ($6,696) or $0.00 per share. After giving effect to thereceipt of the net proceeds from the shares offered in this prospectus at an assumed initial offering price of $0.10 per share, our pro forma net tangible book value at August 31, 2012, would have been $36,004 or $0.01 per share. This results in immediate dilution per share to investors of $0.09 or 94.39%. The following table illustrates dilution to investors on a per share basis: Offering price per share Net tangible book value per share before offering… Increase per share attributable to investors… Pro forma net tangible book value per share after offering… Dilution per share to investors… The following tables summarize, as of August 31, 2012, the difference between the number of shares of common stock purchased from us, the total cash consideration paid and the average price per share paid by existing stockholders of common stock and by the new investors purchasing shares in this offering. The table below assumes the sale of the 500,000 shares offered in this prospectus at an assumed initial public offering price of $0.10 per share and before any deduction of estimated offering expenses. Shares Purchased Total Consideration Average Price Per Share Amount Percent Amount Percent Original Stockholders 89
